                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION


UNITED STATES OF AMERICA                       )
                                               )
                                               )     Case No. 1:02CR00011-012
                                               )
v.                                             )     OPINION AND ORDER
                                               )
MELBOURNE CLARENCE LATTEN,                     )     By: James P. Jones
                                               )     United States District Judge
                                               )
                 Defendant.                    )

     Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; Nancy C. Dickenson, Assistant Federal Public Defender,
Abingdon, Virginia, for Defendant.

      The defendant has filed motions to reduce sentence pursuant to the First Step

Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5220 (2018) (“2018

FSA” or “Act”), which made retroactive certain provisions of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010) (“2010 FSA”).

While I find the defendant eligible for relief, I will not reduce his sentence of

imprisonment.

                                        I.

      Section 2 of the 2010 FSA reduced the penalties for offenses involving

cocaine base by increasing the threshold drug quantities required to trigger

mandatory minimum sentences under 21 U.S.C. § 841(b)(1). After the enactment
of the 2010 FSA, a violation of 21 U.S.C. § 841(a)(1) must involve at least 280

grams of cocaine base, rather than 50 grams, to trigger the 10-years-to-life penalty

range of 21 U.S.C. § 841(b)(1)(A) and 28 grams of cocaine base, rather than five

grams, to trigger the 5-to-40 years penalty range of 21 U.S.C. § 841(b)(1)(B). The

2018 FSA provides that the court may, on motion of the defendant, the Director of

the Bureau of Prisons, the attorney for the Government, or the court, impose a

reduced sentence as if the 2010 FSA were in effect at the time the defendant’s

crime was committed. 2018 FSA § 404(b).

      While a defendant whose crack cocaine drug crime was committed before

August 3, 2010, may be eligible for reduction in sentence, 2018 FSA § 404(a), the

Act provides that the court is not required to reduce any sentence, id. at § 404(c).

Thus, the court must first consider whether the defendant is eligible for a reduction

in sentence. Second, if the defendant is eligible for reduction, the court must

determine whether, and to what extent, a reduction is warranted. Cf. Dillon v.

United States, 560 U.S. 817, 827 (2010) (setting forth procedures for modifying

sentences under retroactive guideline amendments).          If eligible, a plenary

resentencing is not appropriate, since the statute only authorizes the court to

impose a “reduced sentence.” 2018 FSA § 404(b).




                                         -2-
                                        II.

      The defendant was indicted in this court on February 14, 2002, and charged

with, among other things, conspiring to possess with the intent to distribute 50

grams or more of cocaine base in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846

(Count Two), and possessing with the intent to distribute 50 grams or more of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) (Count Three).

      On April 17, 2003, the defendant pleaded guilty to Count Two pursuant to a

written plea agreement. According to the Presentence Investigation Report, the

defendant was held accountable for approximately 499 grams of cocaine base. He

was determined to have a total offense level of 33 and a criminal history category

of V, yielding a guideline range of 210 to 262 months imprisonment.

      On July 17, 2003, the defendant was sentenced under the then-mandatory

guidelines to 262 months imprisonment, to be followed by five years of supervised

release. Subsequently, the defendant filed motions for a reduced sentence pursuant

to retroactive amendments to the U.S. Sentencing Guidelines. Based on these

motions, the defendant’s sentence was ultimately reduced to 140 months

imprisonment, to be followed by five years of supervised release. The Probation

Office of this court estimates that the defendant has already served approximately

95 months of his sentence. The Bureau of Prisons calculates his current projected

release date to be April 19, 2022.


                                        -3-
                                         III.

      The United States argues that the defendant is ineligible for a reduction in

sentence in light of the drug weight attributed to him at sentencing. The United

States contends that because the offense involved at least 499 grams of cocaine

base, as established by the PSR, it involved a drug quantity over the revised

threshold of 280 grams established in the 2010 FSA. The government argues that

Latten was thus properly sentenced to 262 months — within the statutory range of

20 years to life under § 841(b)(1)(A). The government contends that the court may

rely on the drug weight found in the PSR, despite the principles announced in

Alleyne v. United States, 570 U.S. 99 (2013), and Appendi v. New Jersey, 530 U.S.

466 (2000), because it has been held that these principles are not applicable

retroactively on collateral review. Alternatively, the government contends that

even if Latten is eligible for a reduction below the statutory range set out in §

841(b)(1)(A), the court should not exercise its discretion to do so. It bases this

argument in part on the ground that the court should at least take into account the

drug weight found in the PSR, to reflect the serious nature of Latten’s crime. See

18 U.S.C. § 3553(a)(2)(A) (providing that in determining a sentence, the court

should consider the need to reflect the seriousness of the offense).

      Pursuant to § 404, a defendant is eligible for reduction if he was convicted of

a “covered offense” before the effective date of the 2010 FSA and is not otherwise


                                         -4-
excluded by the limitations of § 404(c).1 Latten was convicted of a covered

offense since he was convicted pre-2010 FSA of “a violation of a Federal criminal

statute, the statutory penalties for which were modified by [the 2010 FSA].” §

404(a). None of the exclusions of § 404(c) apply to him. Under the 2018 FSA, the

quantity of drugs involved in the conviction are not a condition of eligibility,

whether such quantity was charged in the indictment, found by a jury, admitted by

the defendant, or determined in a presentence investigation report. See United

States v. Boulding, No. 1:08-cr-65-01, 2019 WL 2135494, at *6 (W.D. Mich. May

16, 2019).

      However, there is another condition relating to any sentence reduction under

the 2018 FSA.       The reduction must be “as if sections 2 and 3 of the Fair

Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the

time the covered offense was committed.” 2018 FSA § 404(b) (emphasis added).

As the parties have recognized, determining the sentence that Latten would have

received if sections 2 and 3 of the 2010 FSA were in effect turns on whether I rely
      1
          Section 404(c) provides as follows:

      LIMITATIONS.—No court shall entertain a motion made under this
      section to reduce a sentence if the sentence was previously imposed or
      previously reduced in accordance with the amendments made by sections 2
      and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat.
      2372) or if a previous motion made under this section to reduce the
      sentence was, after the date of enactment of this Act, denied after a
      complete review of the motion on the merits. Nothing in this section shall
      be construed to require a court to reduce any sentence pursuant to this
      section.
                                           -5-
on the drug weight attributed to him in the PSR or on the weight charged in the

Indictment. I join many other district judges in finding that I cannot rely on the

drug weight found in the PSR in light of Apprendi and Alleyne. See, e.g., United

States v. Smith, No. 7:04-CR-0072-4, 2019 WL 2092581 (W.D. Va. May 13,

2019). However, I depart in some ways from the reasoning found in other cases

and from that set out by the parties in this case.

      The government is correct that neither Apprendi nor Alleyne are retroactive

on collateral review. See United States v. Stewart, 540 F. App’x 171, 172, at n*

(4th Cir. 2013) (unpublished) (noting that Alleyne has not been made retroactive on

collateral review); United States v. Sanders, 247 F.3d 139, 146 (4th Cir. 2001)

(finding that Apprendi is not retroactive on collateral review under the rule set out

in Teague v. Lane, 489 U.S. 288 (1989)). However, that does not end the analysis.

Although a sentence reduction is a form of collateral review, see Wall v. Kholi, 562

U.S. 545, 551 (2011), it is not the case that nonretroactivity principles necessarily

apply in sentence reductions. Instead, in Danforth v. Minnesota, the Supreme

Court stated that the rule established in Teague, by which courts determine whether

new constitutional rules of criminal procedure will apply to cases that have become

final before the new rule was announced, “was meant to apply only to federal

courts considering habeas corpus petitions challenging state-court criminal

convictions.” 552 U.S. 264, 279 (2008). Thus, a determination under Teague that


                                          -6-
a rule is not retroactive on collateral review “speaks only to the context of federal

habeas.” Id. at 281.

      Determining whether new constitutional rules apply in the context of

sentence reductions when the initial sentence became final before the new rule was

announced is an inquiry distinct from that set out in Teague. United States v.

Fanfan, 558 F.3d 105, 108 (1st Cir. 2009). In Fanfan, the First Circuit considered

18 U.S.C. § 3582(c)(2), which permits reduction of a sentence of imprisonment

where the Sentencing Commission has lowered an advisory sentencing range,

provided the reduction “is consistent with applicable policy statements issued by

the Sentencing Commission.” The court held that determining whether new rules

apply to sentence reductions under § 3582(c)(2) “is analytically distinct from the

question of retroactivity” set out in Teague.     Fanfan, 558 F.3d at 108.       The

Supreme Court’s reasoning in Dillon supports this approach. In Dillon, the Court

held that the new rule established in United States v. Booker, 543 U.S. 220 (2005)

— that treating the Sentencing Guidelines as mandatory violated a defendant’s

Sixth Amendment right to be tried by a jury and have every element of an offense

proved by the government beyond a reasonable doubt — does not apply in

sentence reductions under § 3582(c)(2). Dillon, 560 U.S. at 828–830. In so

holding, the Court did not apply Teague’s retroactivity rule; rather, it considered

the text and scope of § 3582(c)(2). Id. at 826.


                                         -7-
      Although sentence reductions pursuant to the 2018 FSA are based on 18

U.S.C. § 3582(c)(1)(B), providing that “the court may modify an imposed term of

imprisonment to the extent otherwise expressly permitted by statute,” the Court’s

analysis in Dillon of whether Booker applies to sentence reductions under §

3528(c)(2) is nonetheless instructive in this case. In Dillon, the Court held that

“proceedings under § 3582(c)(2) do not implicate the Sixth Amendment right to

have essential facts found by a jury beyond a reasonable doubt.” 560 U.S. at 828.

The Court reasoned that this right is not implicated because § 3582(c)(2) confines

the extent of the sentence reductions it authorizes — it requires the court to take

the defendant’s original sentence as a given and reduce it by substituting only the

Sentencing Guidelines amendment that gave rise to the reduction proceeding. Id.

at 827–28. The Court found that “[t]aking the original sentence as given, any facts

found by a judge at a § 3582(c)(2) proceeding do not serve to increase the

prescribed range of punishment; instead, they affect only the judge’s exercise of

discretion within that range,” which is permissible under Apprendi. Id. at 828–29;

see also Fanfan, 558 F.3d at 110 (“Given the narrow scope of sentence

modification proceedings, there is no concern that a district court in such a

proceeding will make factual findings that in turn will raise a defendant’s sentence

beyond the level justified by the facts established by a plea of guilty or a jury

verdict.”) (internal quotation marks and citations omitted).


                                         -8-
      The same is not true for sentence reductions pursuant to the 2018 FSA.

Section 3582(c)(1)(B) does not establish procedures like those in § 3582(c)(2) that

narrow the scope of the sentence reduction. Instead, because statutory minimum

and maximum sentences under the 2010 FSA are keyed to drug weight, it is that

fact that confines the extent of any sentence reduction in the first instance. Thus,

relying on the drug weight attributed to defendants in their PSRs, rather than that

charged in the indictment, affects more than the judge’s discretion within a

prescribed statutory range — it determines the prescribed range, and it may raise a

defendant’s sentence beyond the level otherwise justified by a guilty plea or jury

verdict on the drug weight charged in the indictment. Therefore, it triggers the

collective requirement of Apprendi and Alleyne that facts that increase the penalty

for a crime beyond the prescribed statutory maximums and minimums be charged

in the indictment. Accordingly, because the drug weight attributed to Latten in the

PSR was not charged in his Indictment, I will not rely on it in this proceeding.

      Thus, under the 2018 FSA, the defendant’s new statutory sentencing range is

five to 40 years imprisonment and at least four years of supervised release. 21

U.S.C. § 841(b)(1)(B).

                                         IV.

      Latten seeks a reduced sentence of 60 months imprisonment, below his

guideline range of 140 to 175 months. However, the government argues that a


                                         -9-
reduction below 140 months is not warranted because the defendant has a

significant violent criminal history and has had ongoing disciplinary issues while

incarcerated.     The government agrees that the defendant’s term of supervised

release should be reduced to four years.

      Because Latten is eligible for sentence reduction, and in accord with 18

U.S.C. § 3553(a), I agree with the government that I should consider Latten’s

offense conduct, as well as any post-conviction rehabilitation or lack thereof, in

determining whether or not to reduce a sentence and the extent of any such

reduction. See Pepper v. United States, 562 U.S. 476, 480 (2011) (noting that it is

“highly relevant — if not essential — to the selection of an appropriate sentence

[to possess] the fullest information possible concerning the defendant’s life and

characteristics”) (alterations and citation omitted).

      I have carefully reviewed Latten’s PSR, which includes his criminal history

and his offense conduct. I have also considered the reports of his behavior while in

federal prison.

        Latten is 38 years old. He has a long history of substance abuse and a

criminal history dating back to age 15, including assault, breaking and entering,

aggravated sexual battery, attempted robbery, and malicious wounding. He left

school after failing the eleventh grade. After he was charged in this case, he

underwent a competency evaluation, and was found to be competent, but was


                                           -10-
diagnosed as cocaine dependent with adjustment disorder, depressed mood,

borderline intellectual functioning, and anti-social personality traits. PSR ¶ 85,

ECF No. 510. He has a very limited employment history, has never married, and

has no children.    He has been incarcerated, both as a minor and as an adult, for

most of his life.

      Latten was a lower-level member of a large cocaine trafficking conspiracy

operating in the Radford, Virginia, area.      He sold small amounts of cocaine and

assisted in the operation of the conspiracy, including participating in strong-arming

a competing drug dealer. Id. at ¶ 38.

       Unfortunately, his history in federal prison has not improved. He has a high

security level, and has had numerous prison infractions throughout his

incarceration, including threatening bodily harm.         He has engaged in little

programming, failed to obtain his GED, and in 2018 expressed “no interest” in a

drug abuse program. Summary Reentry Plan – Progress Report 3, ECF No. 512.

      Based on these facts, and considering the § 3553(a) factors, including in

particular the need for deterrence and to protect the public, I find that Latten’s

imprisonment should not be reduced. I will reduce his term of supervised release

to four years.




                                        -11-
     Accordingly, it is hereby ORDERED as follows:

     1.   The Motions to Reduce Sentence, ECF Nos. 509 and 515, are

GRANTED in part and DENIED in part;

     2.   Defendant’s sentence of imprisonment is not reduced; and

     3.   Defendant’s term of supervised release is reduced to four years.



                                            ENTER: June 20, 2019

                                            /s/ James P. Jones
                                            United States District Judge




                                     -12-
